Exhibit 99.1 Unaudited Pro Forma Condensed Financial Information Introductory Note:On December 19, 2007, Consolidated Resources Health Care Fund II (the “Partnership”) completed the sale of all its assets, namely, the 99.5% general partner interest it held in each of Consolidated Resources Health Care Fund II – Mayfair Village, Ltd. (the “Retirement Facility”) and Consolidated Resources Health Care Fund II – Mayfair Nursing Care Center, Ltd. (the “Nursing Facility”) to Mayfair Retirement Investors, LLC (“MRI”) and Mayfair Medical Investors, LLC (“MMI”), respectively.This sale was made pursuant to an Equity Purchase Agreement executed on October 3, 2007. The following unaudited pro forma balance sheet and statements of operations reflect the financial position at September 30, 2007, and the results of operations for the year ended December 31, 2006 and the nine months ended September 30, 2007 of the Partnership as if the disposition had occurred on September 30, 2007 for balance sheet purposes and January 1, 2006 for statement of operations purposes. The unaudited pro forma balance sheet and statements of operations do not purport to represent the Partnership’s financial position or results of operations had the transactions actually occurred on September 30, 2007 or January 1, 2006, respectively, or to project the Partnership’s results of operations for any future periods. The pro forma adjustments are based upon available information. These adjustments are directly attributable to the transaction referred to above, and are expected to have a continuing impact on the Partnership’s business, results of operations and financial position. The following unaudited pro forma condensed financial statements should be read in conjunction with the historical financial statements of the Partnership, which are included in its Form 10-K for the year ended December 31, 2006 and its Form 10-Q for the nine months ended September 30, 2007. CONSOLIDATED RESOURCES HEALTH CARE FUND II Unaudited Pro Forma Condensed Balance Sheets As of September 30, 2007 ASSETS Consolidated Resources Health Care Fund II Pro Forma Adjustments Pro Forma Current assets Cash and cash equivalents 4,823,993 (1) 17,489,823 20,467,345 (2) (1,846,471 ) Accounts receivable, net of allowance for doubtful accounts of $84,305 1,313,772 (2) (1,313,772 ) - Prepaid expenses and other 23,564 (2) (23,564 ) - Total current assets 6,161,329 14,306,016 20,467,345 Property and equipment Land 189,833 (2) (189,833 ) - Buildings and improvements 7,579,973 (2) (7,579,973 ) - Equipment and furnishings 1,262,191 (2) (1,262,191 ) - 9,031,997 (9,031,997 ) - Accumulated depreciation and amortization (7,354,875 ) (2) 7,354,875 - Net property and equipment 1,677,122 (1,677,122 ) - Other assets Restricted escrows and other deposits 554,020 (2) (554,020 ) - Deferred loan costs, net of accumulated amortization of $23,422 9,684 (2) (9,684 ) - Total other assets 563,704 (563,704 ) - 8,402,155 12,065,190 20,467,345 See accompanying notes to unaudited pro forma condensed financial statements CONSOLIDATED RESOURCES HEALTH CARE FUND II Unaudited Pro Forma Condensed Balance Sheets As of September 30, 2007 (Continued) LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Consolidated Resources Health Care Fund II Pro Forma Adjustments Pro Forma Current liabilities Current maturities of long-term debt 141,979 (2) (141,979 ) - Accounts payable 229,556 (2) (229,556 ) - Accrued expenses 817,473 (2) (762,480 ) 69,993 (3) 15,000 Deferred revenue 49,431 (2) (49,431 ) - Deposit liabilities 52,764 (2) (52,764 ) - Total current liabilities 1,291,203 (1,221,210 ) 69,993 Long-term debt, less current maturities 3,024,448 (2) (3,024,448 ) - Other 141,014 (2) (141,014 ) - Total liabilities 4,456,665 (4,386,672 ) 69,993 Partners' equity (deficit) Limited partners 3,955,239 (4) 16,451,862 20,407,101 General partners (9,749 ) (9,749 ) Total partners' equity 3,945,490 16,451,862 20,407,101 8,402,155 12,065,190 20,467,345 See accompanying notes to unaudited pro forma condensed financial statements. CONSOLIDATED RESOURCES HEALTH CARE FUND II UNAUDITED PRO FORMA CONDENSED STATEMENT OF OPERATIONS For the Nine Months Ended September 30, 2007 Consolidated Resources Health Care Fund II Pro Forma Adjustments Pro Forma Revenue Operating revenue 8,252,049 (2) (8,252,049 ) - Interest income 117,342 (2) (71,240 ) 46,102 Total revenue 8,369,391 (8,323,289 ) 46,102 Expenses Operating expenses 6,373,579 (2) (6,314,042 ) 59,537 Depreciation and amortization 301,393 (2) (301,393 ) - Interest 183,222 (2) (183,222 ) - Management and oversight fees 499,415 (2) (499,415 ) - Real estate taxes 138,603 (2) (138,603 ) - Partnership administration costs 363,060 (2) (277,350 ) 85,710 Total expenses 7,859,272 (7,714,025 ) 145,247 Net income (loss) 510,119 (99,145 ) Basic and diluted net income (loss) per limited partnership unit 32.65 (6.35 ) Limited partnership units outstanding 15,000 15,000 See accompanying notes to unaudited pro forma condensed financial statements. CONSOLIDATED RESOURCES HEALTH CARE FUND II UNAUDITED PRO FORMA CONDENSED STATEMENT OF OPERATIONS For the Twelve Months Ended December 31, 2006 Consolidated Resources Health Care Fund II Pro Forma Adjustments Pro Forma Revenue Operating revenue 11,163,929 (2) (11,163,929 ) - Interest income 123,884 (2) (80,144 ) 43,740 Total revenue 11,287,813 (11,244,073 ) 43,740 Operating costs and expenses Operating expenses 8,521,606 (2) (8,448,793 ) 72,813 Depreciation and amortization 433,482 (2) (433,482 ) - Interest 265,085 (2) (265,085 ) - Management and oversight fees 669,157 (2) (669,157 ) - Real estate taxes 178,563 (2) (178,563 ) - Partnership administration costs including amounts due to affiliates 393,125 (2) (344,421 ) 48,704 Total expenses 10,461,019 (10,339,501 ) 121,517 Net income (loss) 826,794 (77,778 ) Basic and diluted net income (loss) per limited partnership unit 52.91 (4.98 ) Limited partnership units outstanding 15,000 15,000 See accompanying notes to unaudited pro forma condensed financial statements. CONSOLIDATED RESOURCES HEALTH CARE FUND II NOTES TO UNAUDITED PRO FORMA CONDENSED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRO FORMA PRESENTATION The accompanying condensed financial statements were prepared by the Partnership without audit pursuant to the rules and regulations of the Securities and Exchange Commission (SEC). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. In management’s opinion all necessary disclosures to the financial statements have been made to present fairly the financial position and results of operations. On October 3, 2007, Consolidated Resources Health Care Fund II (“the Partnership”), Mayfair Medical Investors, LLC (“MMI”) and Mayfair Retirement Investors, LLC (“MRI” and, together with MMI, the “Purchaser”) entered into an Equity Purchase Agreement pursuant to which the Partnership agreed to sellall its assets, namely, the 99.5% general partner interest it held in each of Consolidated Resources Health Care Fund II – Mayfair Village, Ltd. (the “Retirement Facility”) and Consolidated Resources Health Care Fund II – Mayfair Nursing Care Center, Ltd. (the “Nursing Facility”)(the “Disposition”). On December 19, 2007, the parties closed the transaction under the Equity Purchase Agreement. At the closing, the Purchaser paid a total of $19,000,000 in cash.No later than 90 days following the closing, the Purchaser will also pay the Partnership an amount equal to the aggregate net working capital of the Retirement Facility and the Nursing Facility at the time of closing, less $200,000, currently estimated to be $2,300,000. NOTE 2 - PRO FORMA ADJUSTMENTS The unaudited pro forma condensed balance sheet and statements of operations give effect to the following pro forma adjustments: (1) To reflect estimated total cash proceeds of $21.3 million from the sale of the facilities, net of payments of approximately $3.2 million to retire the mortgage debt on the facilities and approximately $644,000 for brokerage and legal fees paid at closing, as if the Disposition had occurred on September 30, 2007. (2) To reflect elimination of the accounts associated with the facilities that are included in the historical financial statements of the Partnership. (3) To reflect estimated accounting and other costs directly associated with the Disposition. (4) To reflect the estimated net gain related to the Disposition. The actual net gain to be reported in discontinued operations in the Partnership’s income statement is subject to change pending final determination of the transaction costs and other adjustments.
